Mr. Justice Cowén granted the application, observing that this case differed from the cases where moneys are awarded to owners unknown, in which in addition to what had been done by the petitioners here, the court required the publication in a newspaper of a notice of the intended application. In those cases also, the court had latterly required security to be given by the petitioners for the return of the money when required so to do ; but In this case neither the publication of a notice or security were necessary. The papers would be referred to the clerk, and if found to be right, a rule for paying over the moneys would be entered.